Title: 1778. Feb. 16. Monday.
From: Adams, John
To: 


       Another Storm for our Mortification—the Wind at N.E. and the Snow so thick that the Captain thinks he cannot go to Sea. Our Excursion to this Place, was unfortunate, because it is almost impossible, to keep the Men on Board. Mothers, Wives, Sisters come on bord, and beg for Leave for their Sons, Husbands, and Brothers to go on Shore for one Hour &c. so that it is hard for the Commander to resist their Importunity.
       I am anxious at these Delays. We shall never have another Wind so good as We have lost. Congress, and the Navy Board, will be surprized at these Delays, and yet there is no Fault, that I know of. The Commander of the Ship is active and vigilant, and does all in his Power, but he wants Men—he has very few Seamen indeed. All is as yet Chaos on board. His Men are not disciplined. The Marrines are not. The Men are not exercised to the Guns. They hardly know the Ropes.
       My Son is treated very complaisantly by Dr. Noel, and by a Captain and Lieutenant of Artillery, who are on board, all French Gentlemen. They are very assiduous in teaching him French. The Dr. Monsr. Noel, is a genteell well bred Man, and has received somewhere a good Education. He has Wounds on his Forehead, and on his Hands, which he says he received, last War, in the Light Horse Service.
       The Name of the Captain of Artillery is Parison, and that of the Lieutenant is Begard.
       Since my Embarkation, Master Jesse Deane delivered me a Letter, from his Uncle Barnabas Deane dated 10. Feb. recommending to my particular Care and Attention, the Bearer, the only Child of his Brother Silas Deane Esq. now in France, making no doubt, as the Letter adds, that I shall take the same Care of a Child in his Situation, which I would wish to have done to a Child of my own, in the like Circumstance.—It is needless to mention his Youth and Helplessness, also how much he will be exposed to bad Company and to contract bad Habits, without some friendly Monitor to caution and keep him from associating with the common Hands on board.
       About the same Time, another Letter was delivered to me from Wm. Vernon Esq. of the Continental Navy Board, dated Feb. 9.—in these Words “I presume it is unnecessary to say one Word in order to impress your Mind with the Anxiety a Parent is under, in the Education of a Son, more especially when not under his immediate Inspection, and at 3000 Miles distance. Your parental Affection fixes this Principle. Therefore I have only to beg the Favour of you, Sir, to place my Son, in such a Situation, and with such a Gentleman as you would chuse for one of yours, whom you would wish to accomplish for a Merchant. If such a House could be found, either at Bourdeaux or Nantes, of protestant Principles, of general and extensive Business, I rather think one of those Cities the best; yet if it should be your Opinion that some other Place might be more advantageous to place him at, or that he can be imployed by any of the States Agents, with a good Prospect of improving himself, in such manner, that he may hereafter be usefull to Society, and in particular to these American States, my Views are fully answered. I have only one Observation more to make, viz. in respect to the AEconomy of this Matter, which I am perswaded will engage your Attention, as the small Fortune that remains with me, I would wish to appropriate for the Education of my Son, which I know must be husbanded, yet I cant think of being rigidly parsimonious, nor must I be very lavish, lest my Money should not hold out.
       “I imagine a Gratuity of one hundred Pounds Sterling may be given to a Merchant of Eminence to take him for two or three Years, and perhaps his yearly board paid for. I shall be entirely satisfyed in whatever may seem best for you to do, and ever shall have a gratefull Remembrance of your unmerited Favours, and sincerely hope in future to have it in my Power to make Compensation. I wish you Health and the Utmost Happiness, and am, with the greatest Regards &c.”
       Thus I find myself invested with the unexpected Trust of a Kind of Guardianship of two promising young Gentlemen, besides my own Son. This benevolent office is peculiarly agreable to my Temper. Few Things have ever given me greater Pleasure than the Tuition of Youth to the Bar, and the Advancement of Merit.
      